DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney (US 2,698,565) in view of Baugher et al. (US 5,595,130).
Regarding claim 1, Carney teaches a jump arm assembly for a tilling machine configured to be towed across a field, the jump arm assembly comprising: a jump arm (fig. 1, bar 14) having a first end configured to be coupled to a frame unit (beam 24) of the tilling machine and a second end configured to be coupled to a tilling disc (10) of the tilling machine; and, hub assembly  (fig. 2) configured to be coupled between the second end of the jump arm and the tilling disc, the disc hub assembly comprising: a hub housing (18) defining an arm end of the disc hub assembly, the arm end (end comprising member 50) configured to be positioned adjacent to the jump arm; and an end plate (20) provided in operative association with the hub housing and defining a disc 

2. The jump arm assembly of claim 1, wherein the first plane is skewed relative to the second plane by an offset angle (Baugher: fig. 12).  

Regarding claims 3 and 4, Carney as modified teaches the jump arm of claim 2, but fails to specify the offset angle.  However, Carney as modified does teach the offset angle is adjustable (Baugher: 12:66-13:34).  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the offset angle to be with the range of about 3 degrees to about 10 degrees as a change in dimensions that one with ordinary skill in the art would recognize as a design choice base on desired angle of the disc relative to the ground depending on desired tillage depth and soil conditions.  

5. The jump arm assembly of claim 1, wherein a circumferential orientation of the disc hub assembly is adjustable relative to the jump arm to vary a mounting angle of the disc hub assembly relative to the jump arm (Baugher: 12:66-13:34).  

6. The jump arm assembly of claim 5, wherein at least one of the disc hub assembly or the jump arm includes a visual indicator (Baugher: 231) to provide an indication of the mounting angle of the disc hub assembly.  

7. The jump arm assembly of claim 6, wherein both the disc hub assembly and the jump arm include a visual indicator such that relative circumferential alignment between the visual indicator of the disc hub assembly and the visual indicator of the jump arm provides an indication of the mounting angle of the disc hub assembly (Baugher: 12:66-13:34).  

Regarding claim 8, Carney teaches the jump arm assembly of claim 5, with a mounting hole (230, but fails to teach an annular array of mounting holes.  However, Examiner takes official notice that adding an annular array of mounting holes for attachment is old and well-known in the art. Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include an annular array of mounting holes as a duplication of part that does no more than provide attachment to the hub and if it were so desired to have a more secure connection.  

9. The jump arm assembly of claim 8, wherein the mounting angle of the disc hub assembly is adjustable by rotating the disc hub assembly relative to the jump arm to adjust the 

10. The jump arm assembly of claim 1, wherein said disc hub assembly further comprises a shaft (32, 30) including a first axial shaft section (30) rotatably mounted within said hub housing and a second axial shaft section configured to be releasably secured to the tilling disc (by fastening means 22).  

11. The jump arm assembly of claim 10, wherein said disc hub assembly further comprises a bearing (38) positioned within said hub housing, said first axial shaft section of said shaft being rotatably supported within said hub housing via said bearing (fig. 2).  

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Klein et al. (US 6,082,276) teaches a similar angle offset for a disc coulter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671